                                                             ISTRIC
                                                        TES D      TC
                                                      TA




                                                                                       O
 1 SCOTT ALAN BURROUGHS




                                                  S




                                                                                        U
                                                ED
     scott@donigerlawfirm.com




                                                                                         RT
                                                                          D
                                                                    RDERE




                                            UNIT
 2 DONIGER / BURROUGHS                                        OO
   Doniger / Burroughs Building                       IT IS S




                                                                                               R NIA
 3 603 Rose Avenue
   Venice, California 90291                                              nzalez R
                                                                                    o ge r s




                                             NO
 4 (310) 590-1820                                              onne Go
                                                      Judge Yv




                                                                                               FO
                                              RT
                                                                  6/24/2021




                                                                                          LI
 5 Attorneys for Plaintiff                           ER




                                                H




                                                                                       A
   TIM LAMAN                                              N                              C
                                                                            F
 6                                                            D IS T IC T O
                                                                    R
 7
 8                           UNITED STATES DISTRICT COURT
 9                     NORTHERN DISTRICT OF CALIFORNIA
10
11 TIM LAMAN, an individual,                CASE NO. 4:21-cv-00798-DMR
12              Plaintiff,                  NOTICE OF DISMISSAL
13        v.
14 LONELY PLANET GLOBAL, INC., a
   Delaware Corporation; VIATOR, INC.,
15 a Delaware Corporation; and DOES 1
   through 10, inclusive
16
                Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
 1        TO THE HONORABLE COURT, ALL PARTIES, AND COUNSEL OF
 2 RECORD:
 3        PLEASE TAKE NOTICE THAT Plaintiff Tim Laman hereby dismisses this
 4 action in its entirety and with prejudice pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i).
 5        Per the aforementioned statute, no court order is required in connection with
 6 this notice of dismissal.
 7                                                Respectfully submitted,
 8 DATED: June 23, 2021                           DONIGER / BURROUGHS
 9
10                                      By:       /s/ Scott Alan Burroughs
                                                  Scott Alan Burroughs
11                                                Attorneys for Plaintiff

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
